Filed 6/23/14 P. v. Bryon CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B252771
                                                                          (Super. Ct. No. 2013030190)
                 Plaintiff and Respondent,                                     (Ventura County)

v.

ALLYSON NICOLE BYRON,

                   Defendant and Appellant.



                   Allyson Nicole Byron appeals from the judgment entered after she plead
guilty to misdemeanor assault with force likely to cause injury (Pen. Code, § 245, subd.
(a)(4)).1 The trial court sentenced appellant to 180 days county jail with no probation and
ordered appellant to pay a $120 state restitution fund fee and a $404.23 booking fee.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On March 3, 2014, we advised appellant that she had 30 days within which to
personally submit any contentions or issues she wished us to consider. No response has
been received.




1   Unless otherwise stated, all statutory references are to the Penal Code.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                                  Ryan J. Wright, Judge

                            Superior Court County of Ventura

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                             3